This matter came on to be heard before Chief Justice Roberts in Chambers on June 29, 1971, on the Application of Lodge No. 19, East Greenwich, Fraternal Order of Police, dated June 22, 1971, requesting the Chief Justice to appoint a third arbitrator under the provisions of Sec. 28-9.2-8 of the General Laws, as amended, to arbitrate a Collective Bargaining Agreement for the fiscal year commencing July 1, 1971, between the Town of East Greenwich and Lodge No. 19, East Greenwich, Fraternal Order of Police, on all of the unresolved issues between said parties.
After hearing thereon and consideration thereof, it was
Ordered:
1. Application to appoint a third arbitrator is granted.
2. Thomas H. Bride, Jr. of 138 Ann Mary Brown Drive, Warwick, Rhode Island, appointed as the third member and chairman of the said Arbitration Board under the provisions of See. 28-9.2-8 of the General Laws, as amended.